Citation Nr: 1818403	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  06-22 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date prior to March 23, 2005 for the grant of a 20 percent evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from September 1966 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  That judge is no longer employed at the Board.  An October 2017 letter advised the Veteran of his right to have a new hearing with another judge.  The Veteran has indicated he does not wish to appear at another hearing.  

An April 2009 Board decision denied an earlier effective date for a 20 percent rating for bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court found that the Board failed to adequately address whether staged ratings were warranted for bilateral hearing loss.  The Board remanded the case in April 2011 to obtain an opinion from an audiologist.  An opinion was obtained in March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration. 

A June 2009 Board decision denied an effective date for a 20 percent rating for bilateral hearing loss.  The Board decision noted that a March 2005 private audiological evaluation showed pure tone averages of 53.7 in the right ear and 57.5 in the left ear and speech discrimination scores of 80 percent for each ear.  The Board found that the March 2005 audiological record met the requirements for a 10 percent rating. 

Although the June 2009 decision found that the March 2005 audiological record approximated a 10 percent rating, the finding was made in the context of determining whether the requirements for a 20 percent rating for bilateral hearing loss were met prior to March 23, 2005.   

In an October 2010 Memorandum Decision, the Court found that the issue of staged ratings for hearing loss had been raised by the record.  The Court found that the Board did not adequately address whether staged ratings were warranted.  The claim was subsequently remanded in April 2011 to ascertain whether audiograms performed in August 2002 and December 2002 used the Maryland CNC test.  In March 2015, a VA audiologist the August 2002 and December 2002 audiograms and opined that it was unknown whether the Maryland CNC test was used.  

Unfortunately, the prior Board remand did not request an opinion as to whether the March 2005 private audiogram used the Maryland CNC test. VA regulation provides that the Maryland CNC test is required for evaluation of hearing impairment.  38 C.F.R. § 4.85(a).  A remand is necessary to determine whether the March 2005 audiogram used the Maryland CNC test.

Accordingly, the case is REMANDED for the following action:

1.  Contact the private audiologist who performed the March 2005 audiogram to determine whether that audiologist used the Maryland CNC test to determine speech discrimination scores.

2.  If the private audiologist is not available to provide the requested information, a VA audiologist should review the March 2005 audiology record and determine whether the speech discrimination scores were based upon the Maryland CNC test.  

3.  Following the completion of the requested actions, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




